Exhibit 10.22

ELECTION FOR ADDITIONAL COMPENSATION AND RELEASE AGREEMENT

I, Steven LaMonte, elect to receive additional compensation from Central
Garden & Pet Company (the “Company”), under the terms below. I understand that
by signing this Election for Additional Compensation and Release Agreement
(referred to as the “Agreement”), I will receive compensation and benefits from
the Company above what is ordinarily offered to employees who voluntarily resign
or are terminated “for cause”. I understand that this Agreement shall become
effective on the eighth day after it is signed by me, provided that it has not
been previously revoked by me in a timely manner as set forth in Section 8
below.

RECITALS

The Company has offered to provide “Additional Compensation” as described below
in return for the promises I make in this Agreement, and I have decided to
accept the terms of this Agreement.

TERMS OF ADDITIONAL COMPENSATION

 

1) Consideration by the Company. As separate consideration for my waiver and
release of claims as found in paragraph 3(a) of this agreement, provided I sign,
return, and do not revoke this Election for Additional Compensation and Release
Agreement, within the applicable time frame, I will receive the following:

 

  a) Severance Pay. Following the termination of my engagement on April 1, 2014
as an advisor to the Company (and subject to Paragraph 3(c) below), I will
receive severance/salary continuation payments for a period of twelve
(12) months of my base salary. These payments of $17,115.38 shall be made, less
applicable withholdings and deductions, on a bi-weekly basis. The
severance/salary continuance and benefits (except for 401(k) Plan) will run from
April 1, 2014 to March 31, 2015.

 

  b) Benefits Continuation. I understand that if I do not sign and return this
Agreement, my active employee benefits (medical/dental) will cease on April 30,
2014. I understand that if I sign and return this Agreement within the sixty
(60) days Consideration Period, referenced in Section 7, then my active employee
benefits will be reinstated for the total severance/salary continuance time
frame of April 1, 2014 through March 31, 2015 and then cease on March 31, 2015.

 

  c) Outplacement. I will receive outplacement services provided through CMI
International. I understand that I am expected to initiate the outplacement
services within sixty (60) days of my employment termination date of
February 14, 2014.

 

  d) Option Vesting and Exercise. Options that have previously been granted to
me as described on Exhibit A hereto will continue to vest through March 31, 2015
and any options which may have vested may be exercised at any time prior to
March 31, 2015 or within 30 days thereafter. No vesting of options will continue
beyond March 31, 2015 and all options will expire if not exercised on or before
April 30, 2015.



--------------------------------------------------------------------------------

2) Termination Benefits. I will receive the benefits described below:

 

  a) Vacation Payout. I have been paid for any earned, unused vacation benefits
(18 days) to my effective termination date of April 1, 2014 . No further
vacation benefits will accrue beyond April 1, 2014.

 

  b) COBRA Coverage. I understand that I (or my covered dependents) are entitled
to the continuation of health benefit coverage under the provisions of the
Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C.1161, et seq.,
regardless of whether I enter into this Agreement. Furthermore, I acknowledge
that nothing herein affects my (or my covered dependent’s) eligibility for COBRA
continuation coverage consistent with federal requirements upon the termination
of my Company provided medical/dental benefits. The Company-designated COBRA
Administrator will provide further information about my COBRA rights after the
termination of health benefits as provided herein.

 

  c) Conversion Options. If permitted by other Company plans in effect as of my
Employment Termination Date, such as life insurance, I may elect to convert any
other group insurance coverage to individual policies and self pay for such
coverage according to any individual conversion privileges contained in such
Plans.

 

  d) 401(k) Participation. Effective April 1, 2014, 2014, I understand that I am
no longer eligible to participate in the Company’s 401(k) Plan and if actively
participating will complete an “ING Employee Data Change Request Form” to
reflect this change in my participation eligiblity. I understand that I may
withdraw all accrued and vested funds from the Plan, pursuant to the terms of
distributions from the Plan.

 

  e) Unemployment Compensation. Although the Company does not make the
determination, the Company expects that I may be eligible for unemployment
compensation benefits. I acknowledge that it is my obligation to apply for
unemployment compensation, should I wish to do so.

 

  f) References. Should the Company receive requests for references from my
prospective employers, the Company will limit its response to the dates of my
employment, job duties or any other information that may be generally known to
others, unless I provide a written release to the Company authorizing them to
provide more detailed information.

 

3) Consideration by Employee. In exchange for the additional consideration
provided by the Company above in Section 1(a) and (b), I agree and promise as
follows:

 

  a)

Complete Release of Claims. I agree (except as indicated in the final paragraph
of this Section) for myself and my heirs, representatives, executors, and
successors, to forever and fully waive, release and discharge the Company, its
subsidiaries and affiliated concerns, and all of their respective owners,
officers, directors, trustees, agents, employees, employee’s spouses, insurers,
either past or present, and all of their successors, agents or assigns
(collectively “Releasees,” who I expressly agree are third-party beneficiaries
of this Agreement), from any and all claims and damages of every kind and
nature, known and unknown, which exist or can arise out of my employment and/or
termination of employment with the Company, through and including the date of my
signing of this Agreement. This release includes, but is not limited to, all
contract (express or implied) and tort claims of all kinds and nature, as well
as

 

2



--------------------------------------------------------------------------------

  any rights or claims arising under the California Constitution; California
statutory and common law (including contract law, employment law and tort law);
the California Fair Employment and Housing Act; Title VII of the Civil Rights
Act of 1964; the Age Discrimination in Employment Act, the Americans with
Disabilities Act; and any other federal, state, or local law (be it statutory
law, common law or decisional law), ordinance or regulation; as well as the
public policies set forth in any of the above.

Notwithstanding the release of claims otherwise provided for in the paragraph
immediately above, it is expressly understood that nothing in this Agreement
will prevent me from filing a charge of discrimination with the Equal Employment
Opportunity Commission or any of its state or local deferral agencies, or
participating in any investigation by the Equal Employment Opportunity
Commission or any of its state or local deferral agencies, although I understand
and agree that by signing this Agreement I hereby waive the right to recover any
damages or to receive other monetary relief in any claim brought by or through
the Equal Employment Opportunity Commission or any other state or local agency
on my behalf. Further, I also expressly understand that nothing in this
Agreement shall be construed to be a waiver by me of any benefit that vested in
any benefit plan prior to my Termination Date or as a waiver of my right to
continue any benefit in accordance with the terms of a benefit plan. Likewise, I
understand that nothing in this Agreement shall be construed to waive any right
that is not subject to waiver by private agreement, including any right that I
may have under California Labor Code Section 2802 to indemnification of any
employee expenses or losses incurred in discharging my employment duties.
Finally, I also expressly understand that nothing in this Agreement shall be
construed to prohibit me from bringing any complaint, claim or action seeking to
challenge the validity of this Agreement and/or alleging a breach of this
Agreement by the Company.

I further agree and acknowledge that the release provided by this Agreement
shall apply to all unknown and unanticipated injuries and/or damages (as well as
those now disclosed). I acknowledge and understand that Section 1542 of the
Civil Code of the State of California provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor”.

Being aware of this Section, I hereby expressly waive the provisions of such
Section and any other similar provisions of law that may be applicable.

 

  b)

Confidential and Proprietary Information. I acknowledge that in the course of my
employment by the Company, I acquired or developed confidential or proprietary
information not generally known to the public (collectively “Confidential
Information”), which could include, by way of example, information concerning
the Company’s business, technology, sales, distributors, customers and
prospective customers, production methods and pricing. I agree that this
Confidential Information belongs to and is the Company’s property. I acknowledge
that the use, misappropriation or disclosure of the Confidential Information by
or for a person or entity other than the Company would constitute a breach of
trust and could cause irreparable injury to the Company. I further acknowledge
that it is essential to the protection of the Company’s competitive position
that the Company’s Confidential Information be kept secret and that it

 

3



--------------------------------------------------------------------------------

  not be used for my own advantage or the advantage of others. I agree that upon
termination of my employment: a) I will return all Company materials which may
contain Confidential Information; b) I will not retain any copies or derivatives
of any such materials; and c) I will not use or disclose Confidential
Information after my separation of employment with the Company.

 

  c) I acknowledge that partial consideration for the salary
continuation/severance benefit payouts for the period November 22, 2014 through
March 31, 2015 (the “Extended Severance Period”) is the agreement to provide
consulting services through March 31, 2015 as provided in Exhibit C hereto.

 

4) Consultation with Legal Counsel. I have carefully read all of the provisions
of this Agreement. I further acknowledge that the Company has encouraged and is
by this Agreement advising me to review and discuss all aspects of this
Agreement with legal counsel and that I have taken advantage of that opportunity
to the full extent that I deem appropriate.

 

5) Waiver of Rights Under ADEA. I understand that by signing this Agreement, I
am expressly waiving all rights or claims against the parties being released
arising under the Age Discrimination in Employment Act of 1967 (the “ADEA”),
except that I also understand that I am not waiving any rights or claims under
the ADEA that may arise after the date this Agreement is signed by me. I also
acknowledge that the waiver of my rights or claims arising under the ADEA is in
exchange for consideration payable to me under this Agreement that is
substantially above and beyond that which I would otherwise be entitled to
receive except for this Agreement.

 

6) Voluntary Election. I understand and acknowledge the significance and
consequences of this Agreement, that it is voluntary, that it has not been given
as a result of any coercion, and expressly confirm that it is to be given full
force and effect according to all of its terms, including those relating to
unknown claims.

 

7) Consideration Period. I acknowledge that I have been given forty-five
(45) days in which to consider this Agreement. I further understand that I may
voluntarily choose to waive this forty-five (45) day period by signing this
Agreement in less time, and that my signature below in less than forty-five
(45) days will indicate my agreement to have this period voluntarily waived.

 

8) Revocation Period. I understand that this Agreement will not be effective for
seven (7) days after it is signed by the Company and me, and that I can revoke
my election at any time during that seven (7) day period by providing written
notice of that revocation to the Company. I understand that if I choose to
exercise my right to revoke, this Agreement shall become null and void and of no
force or effect, and all rights and obligations of the parties under this
Agreement shall be canceled and voided.

 

9) Other Employment. I understand that severance benefits/salary continuation
paid through November 21, 2014 will not be reduced by any compensation I earn if
I am offered and accept another employment or consulting opportunity during the
period that any such benefits are provided so long as such opportunity is
consistent with the limitations of the Agreement to Protect Confidential
Information, Intellectual Property and Business Relationships attached hereto as
Exhibit B. Severance benefits/salary continuation paid after November 21, 2014
will be reduced by any compensation I earn as an employee or consultant between
November 22, 2014 and March 31, 2015 provided, however, that no compensation
received from third parties during this period may be offset against or require
a repayment of severance paid prior to November 21, 2014. No reduction of
severance/salary continuation shall occur as a result of any payments received
by me from the Company pursuant to my Post-Employment Consulting Agreement
attached as Exhibit C hereto.

 

4



--------------------------------------------------------------------------------

10) Responsibility and Confidentiality of the Release Agreement. I agree that I
will not disclose the facts, terms or amounts recited in this Release Agreement
to anyone other than a member of my immediate family or legal counsel,
accountants and tax advisors, and even as to such person, only if this person is
informed of and agrees to honor the confidentiality of this Agreement. I further
agree to avoid making any oral or written statements of a derogatory or
disparaging nature which would cause the Company any embarrassment or
humiliation, which would cause the Company to be held in disrepute by the
general public or employees, or which is damaging to or otherwise contrary to
the Company’s best interests. However, nothing in this Agreement shall preclude
me from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.

 

11) Company Property. I understand that all company property is to be returned
on my Employment Termination Date. I understand that this Agreement will become
null and void if I do not return all company property in my possession or if the
company property returned is damaged, altered or destroyed.

 

12) Successors. This Agreement shall be binding upon the parties, and their
heirs, representatives, executors, administrators, successors and assigns, and
shall inure to the benefit of each and all of the Releasees, and to their heirs,
representatives, executors, administrators, successors and assigns.

 

13) General Provisions.

 

  a) This Agreement is made and entered into in the State of California and
shall in all respects be interpreted, enforced and governed under the laws of
that State. The separate provisions of this Agreement shall be construed as a
whole and according to their fair meaning, and not strictly for or against
either party.

 

  b) If any of the provisions of this Agreement are determined by a Court of Law
to be illegal or invalid, the remaining provisions shall not be affected
thereby, and the illegal or invalid provision shall be deemed not to be a part
of this Agreement. However, I understand that if the “Complete Release of
Claims” section is held to be illegal or unenforceable in any respect, the
Company may elect to rescind this Agreement and demand reimbursement of all
compensation paid to me pursuant to the Agreement.

 

  c) This Agreement represents and contains the entire understanding between the
Company and me in connection with my separation from the Company. I acknowledge
that I have not signed this Agreement in reliance on any promise,
representation, or statement not contained herein.

 

14) Non-Admission of Liability. This Agreement shall not be construed in any way
as an admission by the Company of any liability or wrongdoing whatsoever.
Likewise, this Agreement shall not be construed in any way as an admission by me
of any misconduct or impropriety.

 

5



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN OR UNKNOWN
CLAIMS.

 

Dated:    4/11/14     Accepted:        /s/ Steven LaMonte             Steven
LaMonte

 

Dated:    4/23/14     Accepted:        /s/ William E. Brown             William
E. Brown             Chairman             On behalf of Central Garden & Pet
Company

 

6



--------------------------------------------------------------------------------

EXHIBIT A

CENTA-Central Garden & Pet Corp.

Grant Detail Report

From     /     /     to     /     /     

As of 3/13/2014

 

Steve LaMonte

President Garden Group

Atlanta Office

Participant ID: 073486814

 

Grant

Date

 

Grant ID

   Expiration
Date    Plan ID           Grant Type         Granted/Original
Target      Grant Price      Outstanding      Vested      Exercisable  

05/07/2012

  0000000001585    03/26/2018      0302          NQ         80,000       $
9,540000         80,000         20,000         20,000   

Becoming Exercisable

                               

20,000 on 03/26/2014

   20,000 on 03/26/2015          20,000 on 03/26/2016                  

08/12/2013

  0000000001653    03/31/2019      0302          NQ         70,000       $
6,430000         70,000         0         0   

Becoming Exercisable

                               

17,500 on 03/31/2014

   17,500 on 03/31/2015       17,500 on 03/31/2016    17,500 on 03/31/2017      
        

Participant Totals

                      190,000            190,000         20,000         20,000
  

 

7



--------------------------------------------------------------------------------

EXHIBIT B

AGREEMENT TO PROTECT CONFIDENTIAL INFORMATION, INTELLECTUAL

PROPERTY AND BUSINESS RELATIONSHIPS

This Agreement is made this      day April, 2014 (the “Effective Date”) by and
between Central Garden & Pet Company and/or any of its wholly owned
subsidiaries, successors and assigns (collectively called “the Company”) and
Steven R. LaMonte (“Executive,” “I” or “Me”).

I RECOGNIZE that during my employment as a key executive with Central Garden &
Pet Company and/or any of its wholly owned subsidiaries, successors and assigns
(collectively called “the Company”), I have had and will continue to have access
to Confidential Information (as defined below) and valuable business
relationships;

I RECOGNIZE that my employment in certain capacities with a competitor could
involve the use or disclosure of Company Confidential Information;

I RECOGNIZE that the Company’s Confidential Information and business
relationships are critical to its success in the marketplace. The Company
operates on a nationwide-basis, and therefore, the Company’s commitment to
protecting its Confidential Information and business relationships is
nationwide;

I RECOGNIZE that the law regarding restrictive covenants varies from state to
state and the law that will apply to this Agreement after I terminate will
depend on factors such as where I live, where I work, the location of my
employer, the location of my former employer and other factors, many which are
unknown at this time;

THEREFORE, in consideration for the compensation provided to me, to prevent the
use or disclosure of Company Confidential Information, and to protect the
valuable business relationships of the Company, I agree to the following:

1. Definitions.

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean any information, including third-party information,
provided to the Company in confidence, regarding the Company, its business, its
plans, its customers, its contracts, its suppliers, or its strategies, that is
not generally known and provides the Company with an actual or potential
competitive advantage over those who do not know it. Confidential Information
includes, but is not limited to, all such information I learned or developed
during any previous employment with the Company or its predecessors in interest
and all of the Company’s confidential, proprietary and trade secret information,
which may include information and strategies relating to the Company’s products,
processes and services, including customer lists and files, product description
and pricing, information and strategy regarding profits, costs, marketing,
purchasing, sales, customers, suppliers, contract terms, employees, salaries,
product development plans, business, acquisition and financial plans and
forecasts, and marketing and sales plans and forecasts. I acknowledge that
requiring me to enter into this Agreement is one of the measures that the
Company uses to maintain the secrecy of its Confidential Information.

Relevant Territory. For purposes of this Agreement, “Relevant Territory” shall
mean any territory or region in which I performed services on behalf of the
Company or about which I learned Confidential Information regarding the Company
during the two (2) years prior to my separation from the Company for any reason.

(b) Services. For purposes of this Agreement, “Services” shall mean the same or
similar activities in which I engaged during the two (2) years prior to my
separation from the Company for any reason.

 

8



--------------------------------------------------------------------------------

2. Confidentiality. I agree that I will not, during my employment with the
Company (except in furtherance of the Company’s interests), or at any time after
employment terminates, without the prior written consent of the Company Vice
President of Human Resources, disclose any Confidential Information to or use
any Confidential Information for, any third party or entity. This restriction
prohibits me from, among other activities, engaging in or preparing to engage in
developing, producing, marketing, distributing or selling lawn, garden, animal
health, animal nutrition or pet related products for any business entity if that
activity in any way involves the use or disclosure of Company Confidential
Information and diverting or attempting to divert any business or customers from
the Company using Confidential Information. To the extent that any Confidential
Information is determined by a court of competent jurisdiction to be
confidential information rather than a trade secret under applicable law, the
prohibition on use and disclosure of that specific information shall be in
effect for a period of three years after the termination of my employment with
the Company; otherwise the prohibition shall last until the information ceases
to be a trade secret (other than through any breach of secrecy by me or other
third parties under a duty of secrecy to the Company). In the event that after
my employment with the Company ceases, if I have any doubt about whether
particular information may be used of disclosed, I will contact the Company Vice
President of Human Resources.

3. Post-Employment Activities.

(a) Non-Competition. For twenty-four (24) months after the termination of my
employment with the Company, I will not render executive, managerial, market
research, advice or consulting services, either directly or indirectly, to any
business engaged in or about to be engaged in developing, producing, marketing,
distributing or selling lawn, garden, pest control, outdoor décor, bird feed,
bird feeders or related products or which would otherwise conflict with my
obligations to the Company This paragraph shall only apply in those
jurisdictions where restrictions such as contained in this paragraph are
enforceable.

(b) Non-Solicitation of Customers. For twenty-four (24) months after the
termination of my employment with the Company, I will not solicit directly or
indirectly, on behalf of any business entity regarding those product lines
described in paragraph (a) of this section, any customer I solicited or
serviced, or any customer about whom I learned Confidential Information, while
in the employ or service of the Company. This paragraph shall apply in those
jurisdictions where restrictions such as contained in this paragraph are
enforceable.

(c) Non-Solicitation of Employees. For twenty-four (24) months after the
termination of my employment with the Company, I will not recruit, solicit or
induce, or attempt to recruit, solicit or induce, any employee of the Company to
terminate their employment with the Company or otherwise cease their
relationship with the Company.

(d) Duty to Present Contract. For twenty-four (24) months after the termination
of my employment with the Company, before I accept employment with any person or
organization that is engaged in or about to be engaged in developing, producing,
marketing, distributing or selling lawn, garden, pest control, outdoor décor,
bird feed, bird feeder or related products, I agree (1) to advise that
prospective employer about the existence of this Agreement; (2) to provide that
potential employer a copy of this Agreement; and (3) to advise the Company’s
Vice President of Human Resources in writing, within five (5) business days, to
whom I have provided a copy of this Agreement.

4. Reformation/Severability. If any restriction set forth in this Agreement is
found by a court to be unenforceable for any reason, the court is empowered and
directed to interpret the restriction to extend only so broadly as to be
enforceable in that jurisdiction. Additionally, should any of the provisions of
this Agreement be determined to be invalid by a court of competent jurisdiction,
it is agreed that such determination shall not affect the enforceability of the
other provisions herein.

 

9



--------------------------------------------------------------------------------

5. Further Acknowledgments. I understand that the restrictions contained in this
Agreement are necessary and reasonable for the protection of the Company’s
business, goodwill and its Confidential Information. I understand that any
breach of this Agreement will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, I agree that the Company shall have the right to seek specific
performance and injunctive relief. Further, I understand that the Company
intends to install the full measure of protections permitted by the law to
protect its Confidential Information and business relationships, but does not
intend to impose any greater protections on me than those permitted by law. I
acknowledge that the law that governs restrictive covenants such as this, is
important, rapidly changing and varies from state to state. I also understand
that the law that will apply to this Agreement after I terminate will depend on
factors such as where I live, where I work, the location of my employer, the
location of my former employer and other factors, many which are unknown at the
time I enter this Agreement. I understand that I have been advised to consult
with an attorney of my choice to discuss this agreement and my legal obligations
under this agreement after my termination of employment. I understand that
Paragraphs 3(a) and 3(b) do not apply and will not be enforced in California or
other states where restrictions such as contained in those paragraphs are not
permitted.

6. Separability. Courts should treat each numbered paragraph as a separate and
severable contractual obligation intended to protect the legitimate interests of
the Company and to which I intend to be bound.

7. Non Waiver. I agree that the Company’s determination not to enforce this or
similar agreements as to specific violations shall not operate as a waiver or
release of my obligations under this Agreement.

8. Fiduciary Duty. This Agreement is in addition to any fiduciary duty and
obligation that may exist under statutory or common law.

9. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by me and the Chief Executive Officer of the Company. I enter
into this Agreement voluntarily.

 

10



--------------------------------------------------------------------------------

AGREED AND ACCEPTED BY:

/s/ Steven R. LaMonte

Steven R. LaMonte

/s/ William E. Brown

William E. Brown Chairman Central Garden & Pet Company

 

11



--------------------------------------------------------------------------------

EXHIBIT C

POST EMPLOYMENT CONSULTING AGREEMENT

This Agreement is made this              day of April, 2014 (the “Effective
Date”) by and between Central Garden & Pet Company and/or any of its wholly
owned subsidiaries, successors and assigns (collectively called “the Company”)
and Steven R. LaMonte (Executive”).

WHEREAS, Executive recognizes that in his capacity as a key executive with the
Company he will provide unique services that will be exceedingly difficult to
replace after termination of his employment;

WHEREAS, Executive recognizes that the Company desires continued access to
Executive’s unique services, knowledge and a reasonable transition after the
termination of Executive’s employment;

WHEREAS, Executive recognizes that he has been provided adequate consideration
for entering into this Consulting Agreement (“Agreement”);

THEREFORE, in consideration of the employment of Executive as president of the
Company’s Garden Division and other good and adequate consideration, Executive
and the Company agree to the following:

1. Consulting Services. Executive will provide continuing strategic advice and
counsel related to the business issues and projects Executive was involved in
while employed by the Company (“Consulting Services”). Consulting Services shall
performed at such times and in a manner as are mutually agreed.

2. Term of Agreement. Executive will provide Consulting Services effective upon
Exercise by the Company and continuing thereafter for a period of twenty-four
(24) months (“Term of Agreement”).

3. Compensation and Commitment.

a) Initial Period. During the period April 1, 2014 through March 31, 2015
(“Initial Period”), Executive shall be prepared to devote an average of up to
sixteen (16) hours per month to Consulting Services hereunder. As consideration
for such Consulting Services during such Initial Period, all options granted to
Executive prior to February 14, 2014 shall continue to vest during said Initial
Period and the deadline for exercising any of such vested options shall be
extended until April 30, 2015. As further consideration, Executive shall receive
extended salary continuation/severance benefits for the period November 21, 2014
through March 31, 2015 subject to the terms and limitations of the Election for
Additional Compensation and Release Agreement.

b) Second Period. During the period April 1, 2015 through March 31, 2016
(“Second Period”), Executive shall be prepared to devote, on average, 20 to 30
hours per month to Consulting Services hereunder and shall be paid a total of
Sixty-Six Thousand Seven Hundred and Fifty Dollars ($66,750). This amount shall
be paid one-twelfth (1/12) at the end of each month of the Second Period for
twelve (12) months.

4. Expenses. During the Term of Agreement, Executive will be reimbursed by the
Company for all expenses necessarily incurred in the performance of this
Agreement.

 

12



--------------------------------------------------------------------------------

5. Termination. Notwithstanding the Term of Agreement specified above, this
Agreement shall terminate under any of the following circumstances: (a) in the
event Executive dies, this Agreement shall terminate immediately; (b) if due to
physical or mental disability, Executive is unable to perform the services
called for under this Agreement with or without reasonable accommodation, either
the Company or Executive may terminate this Agreement by providing thirty
(30) days’ written notice; (c) the Executive materially breaches the terms of
this Agreement, and (d) the parties may terminate this Agreement by mutual
written agreement.

6. Unique Services; Duty of Loyalty. Executive acknowledges and agrees that the
services he performs under this Agreement are of a special, unique, unusual,
extraordinary, or intellectual character, which have a peculiar value, the loss
of which cannot be reasonably or adequately compensated in damages in an action
at law. Executive further acknowledges and agrees that during his employment and
during the Term of Agreement he will have a continuing fiduciary duty and duty
of loyalty to the Company. He agrees that during the Term of Agreement, he will
not render executive, managerial, market research, advice or consulting
services, either directly or indirectly, to any business engaged in or about to
be engaged in developing, producing, marketing, distributing or selling lawn,
garden, pest control, outdoor décor, bird feed, bird feeders, or related
products or which would otherwise conflict with his obligations to the Company.

7. Confidential Information or Materials. During the Term of Agreement,
Executive will have access to the Company’s confidential, proprietary and trade
secret information including but not limited to information and strategy
regarding the Company’s products and services including customer lists and
files, product description and pricing, information and strategy regarding
profits, costs, marketing, purchasing, sales, customers, suppliers, contract
terms, employees, salaries; product development plans; business, acquisition and
financial plans and forecasts and marketing and sales plans and forecasts
(collectively called “Company Confidential Information”). Executive will not,
during the Term of Agreement or thereafter, directly or indirectly disclose to
any other person or entity, or use for Executive’s own benefit or for the
benefit of others besides Company, any Company Confidential Information. Upon
termination of this Agreement, Executive agrees to promptly return all Company
Confidential Information.

8. Remedies. Executive understands and acknowledges that Company’s remedies at
law for any material breach of this Agreement by Executive are inadequate and
that any such breach will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, Executive agrees that the Company shall have the right to seek
specific performance and injunctive relief. It is also expressly agreed that, in
the event of such a breach, Company shall also be entitled to recover all of its
costs and expenses (including attorneys’ fees) incurred in enforcing its rights
hereunder.

9. Independent Contractor Status. For all purposes, during the Term of
Agreement, Executive shall be deemed to be an independent contractor, and not an
employee or agent of the Company. Accordingly, Executive shall not be entitled
to any rights or benefits to which any employee of Company may be entitled.

10. Other Employment. Nothing in this Agreement shall prevent Executive from
performing services for other employers or business entities, consistent with
the terms of this Agreement, during the Term of Agreement.

11. Intellectual Property Rights. Company shall have sole ownership of and all
right, title and interest, to all data, drawings, designs, analyses, graphs,
reports, products, tooling, physical property, computer programs, software code,
trade secrets and all inventions, discoveries and improvements or other items or
concepts, whether patentable or not, (collectively, “Intellectual Property”)
which are conceived or reduced to

 

13



--------------------------------------------------------------------------------

practice during the Term of Agreement and arising out of or relating to the
services performed hereunder or using the equipment or resources of the Company.
To the extent any such Intellectual Property qualifies as a “work for hire”
under the United States Copyright Act (17 U.S.C. Sec. 101), Executive agrees
that the Company is the author for copyright purposes. To the extent that any
Intellectual Property is not a work for hire, Executive agrees to assign, and
hereby does assign, its entire right, title and interest in such Intellectual
Property, including the right to sue for past infringements.

12. No Authority to Bind Company. During the Term of Agreement, Executive will
not have any authority to commit or bind Company to any contractual or financial
obligations without the Company’s prior written consent.

13. Assignment. This is a personal services agreement and Executive may not
assign this Agreement, or any interest herein, without the prior written consent
of the Company.

14. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by both parties.

15. Agreement Enforceable to Full Extent Possible. If any restriction set forth
in this Agreement is found by a court to be unenforceable for any reason, the
court is empowered and directed to interpret the restriction to extend only so
broadly as to be enforceable in that jurisdiction. Additionally, should any of
the provisions of this Agreement be determined to be invalid by a court of
competent jurisdiction, it is agreed that such determination shall not affect
the enforceability of the other provisions herein.

16. The parties agree to all of the terms and conditions set forth above.

 

Dated:    4/11/14       /s/ Steven LaMonte         Steven R. LaMonte

 

    Central Garden & Pet Company Dated:    4/23/14       /s/ William E. Brown  
      William E. Brown         Chairman

 

14